ACCEPTED
                                                                                                                        04-14-00338-CR
                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                   9/29/2015 2:54:45 PM
                                                                                                                         KEITH HOTTLE
                                                                                                                                 CLERK

                                         NO.	  04-­‐14-­‐00338-­‐CR	  
                                                        	  
	                                                                                                FILED IN
                                                                                           4th COURT OF APPEALS
BENNY	  CAVASOS	  VALVERDE,	  	                       §	      	        IN	  THE	  COURT	   OF	  	   TEXAS
                                                                                            SAN ANTONIO,
	      Appellant	                                                                        09/29/15 2:54:45 PM
	                                                                                           KEITH E. HOTTLE
                                                                                                   Clerk
vs.	   	     	       	       	   	                  §	      	        APPEALS,	  FOURTH	  
	  
	  
THE	  STATE	  OF	  TEXAS,	   	   	                  §	      	        COURT	  OF	  APPEALS	  
	      Appellee	  
	  
	      	     	       	       	   	             §	   	     SAN	  ANTONIO,	  TEXAS	  
                                                     	  
                                                     	  
                               A	  MOTION	  FOR	  EXTENSION	  OF	  
                             TIME	  TO	  FILE	  APPELLEE’S	  BRFIEF	  
                                                     	  
	  
TO	  THE	  HONORABLE	  COURT	  OF	  APPEALS:	  
	  
	      Now	  comes	  the	  State	  of	  Texas,	  Appellee	  in	  the	  instant	  cause,	  by	  

and	  through	  his	  undersigned	  counsel,	  Edward	  F.	  Shaughnessy,	  and	  files	  

this	  Appellee’s	  Motion	  for	  Extension	  of	  Time	  to	  File	  Appellee’s	  Brief.	  	  In	  

support	  of	  the	  instant	  motion	  the	  Appellee	  would	  show	  unto	  this	  Court	  

the	  following:	  

                                                        A.	  

	       The	  Appellant	  is	  appealing	  the	  judgment	  of	  the	  290th	  	  District	  

Court	  of	  	  Bexar	  County	  Texas	  wherein	  he	  was	  convicted	  of	  Murder	  and	  

sentenced	  to	  thirty	  (30)	  years	  of	  confinement	  in	  the	  Institutional	  
Division	  of	  the	  Texas	  Department	  of	  Criminal	  Justice.	  	  Notice	  of	  Appeal	  

was	  filed	  in	  a	  timely	  fashion	  in	  the	  trial	  Court.	  	  	  

                                                                  B.	  

	         The	  undersigned	  is	  serving	  as	  a	  prosecutor	  pro	  tem	  pursuant	  to	  an	  

appointment	  by	  the	  judge	  of	  the	  290th	  District	  Court	  of	  Bexar	  County	  due	  

to	  a	  conflict	  of	  interest	  on	  the	  part	  of	  the	  Criminal	  District	  Attorney	  for	  

Bexar	  County.	  	  The	  undersigned	  did	  not	  serve	  as	  the	  prosecutor	  in	  the	  

trial	  Court.	  	  

	  

                                                                    C.	  

           	  	  The	  Appellant’s	  brief	  in	  the	  instant	  matter	  was	  filed	  in	  this	  Court	  

on	  June	  1,	  2015.	  The	  Appellee’s	  brief	  was	  due	  to	  be	  filed	  on	  September	  

21,	  2015.	  	  The	  Appellee	  would	  request	  a	  thirty-­‐day	  extension	  of	  time	  to	  

file	  the	  Appellee’s	  brief	  until	  October	  21,	  2015.	  

	         	             	     	          	         C.	  

	         Counsel	  is	  in	  the	  process	  of	  compiling	  briefs	  in	  the	  following	  

matters:	  	  James	  Garza	  v.	  The	  State	  of	  Texas,	  Cause	  No.	  04-­‐15-­‐000456-­‐CR	  

and	  Richard	  Longoria	  v.	  The	  State	  of	  Texas,	  Cause	  No.	  13-­‐15-­‐00173-­‐CR.	  
	                                          The	  undersigned	  is	  also	  in	  the	  process	  of	  compiling	  a	  Petition	  for	  

Discretionary	  Review	  in	  the	  case	  of	  Alvin	  Valadez	  v.	  The	  State	  of	  Texas,	  

Cause	  No.	  04-­‐1400626-­‐CR.	  

	                                          	                                           	                                          	                                           	                                          	                         	  

                                                                                                                                                                                                                              D.	  

	                                          The	  record	  of	  the	  instant	  case	  has	  been	  obtained	  from	  the	  office	  of	  

the	  Clerk	  and	  a	  review	  of	  that	  record	  has	  been	  undertaken.	  

	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  E.	  

	                                          The	  undersigned	  is	  also	  in	  the	  process	  of	  compiling	  a	  proposed	  

order	  on	  the	  post-­‐conviction	  writ	  of	  habeas	  corpus	  in	  the	  case	  of	  Ex	  

Parte	  Denise	  Crouch,	  Cause	  no.	  08-­‐06-­‐9897-­‐1-­‐CR,	  currently	  pending	  

before	  the	  38th	  District	  Court	  for	  Medina	  County.	  

	  

                                                                                                                                                                                                                              	  

                                                                                                                                                                                                                              	  

                                                                                                                                                                                                                              	  

                                                                                                                                                                                                                              	  

                                                                                                                                                                                                                              	  

                                                                                                                                                                                                                              	  

                                                                                                                                                                                                                              	  
                                                 	  

                                                 	  

                                                 	  

                                                 	  

                                                 PRAYER	  

	       Wherefore	  premises	  considered,	  the	  Appellee	  would	  request	  a	  

sixty	  day	  extension	  of	  time	  file	  the	  brief	  in	  the	  instant	  case	  until	  October	  

21,	  2015.	  

	  

                                                                     Respectfully	  submitted,	  

                                                                     /S/_____________________________	  

                                                                     Edward	  F.	  Shaughnessy,	  III	  
                                                                     Attorney	  for	  the	  Appellee	  
                                                                     206	  East	  Locust	  Street	  
                                                                     San	  Antonio,	  Texas	  78212	  
                                                                     SBN:	  18134500	  
                                                                     Phone:	  (210)	  212-­‐6700	  
                                                                     Fax:	  (210)	  212-­‐2178	  
                                                                     Shaughnessy727@gmail.com	  
	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
                                                           	  
                                  CERTIFICATE	  OF	  SERVICE	  
                                                            	  
	     I	  hereby	  certify	  that	  a	  copy	  of	  the	  instant	  motion	  was	  served	  upon	  
David	   Schulman,	   attorney	   for	   the	   appellant	   by	   e-­‐mailing	   the	   motion	   to	  
zdrdavida@davidschulman.com	  on	  this	  the	  29th	  day	  of	  September,	  2015.	  
	  
/S/____________________________	  
Edward	  F.	  Shaughnessy,	  III	  
Attorney	  for	  the	  Appellant